Citation Nr: 1735119	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depression and panic attacks, prior to June 12, 2013.

2. Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION


The Veteran had active military service from February 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In June 2009, the RO implemented an April 2009 decision of the Board granting service connection for PTSD, and assigned a 50 percent rating, effective September 26, 2005.  The RO denied entitlement to a TDIU in July 2010.  In November 2010, the RO granted service connection for left ear hearing loss assigning a 0 percent rating, effective July 22, 2010, but denied service connection for right ear hearing loss. In August 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This case was previously before the Board in April 2013, at which time the Board remanded the claims on appeal for medical opinions. Thereafter, in June 2015, the RO granted service connection for right ear hearing loss assigning a 0 percent rating, effective April 22, 2013, and an increased rating of 100 percent for PTSD, effective June 12, 2013.  In September 2015, the Board remanded the issues of entitlement to an initial rating in excess of 50 percent for PTSD prior to June 12, 2013; entitlement to an initial compensable rating for bilateral hearing loss; and entitlement to a TDIU prior to June 12, 2013.  Thereafter, in an April 2017 rating decision, the RO effectuated a favorable decision of the Director, Veterans Benefits Administration (VBA), Compensation Service to award the Veteran a TDIU on an extraschedular basis from June 23, 2010, the day after his last date of employment, to June 12, 2013, as this is the day VA determined the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability based on the evidence of record.  VBA's decision effectively renders the Veteran's claim of entitlement to a TDIU moot, and thus, that issue is no longer before the Board.

Based on the foregoing procedural history, the Board finds that the issues of service connection for right ear hearing loss, an increased rating for PTSD from June 12, 2013, and TDIU prior to June 12, 2013 are resolved and no longer in appellate status. However, given that the RO has not assigned the highest possible rating for PTSD for the appeal period prior to June 12, 2013, and there is no record that the Veteran has withdrawn this claim, the issue of entitlement to an increased rating for PTSD higher than 50 percent is still on appeal, along with the claim for a higher rating for hearing loss. In addition, the hearing loss claim has been modified to reflect an increased rating higher than 0 percent for both ears, effective July 22, 2010, as noted in the June 2015 rating decision.


FINDINGS OF FACT

1. From September 26, 2005, to June 13, 2010 the Veteran's service-connected PTSD was manifested by symptoms productive of a level of functional impairment most closely approximating occupational and social impairment with reduced reliability and productivity.

2. From June 14, 2010 to June 11, 2013 the Veteran's service-connected PTSD was manifested by symptoms productive of a level of functional impairment most closely approximating occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

3. The Veteran has at worst, Level I hearing in the right ear and left ear.  



CONCLUSIONS OF LAW

1.  The criteria for an initial staged rating in excess of 50 percent for PTSD from September 26, 2005 through June 13, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial staged rating of 70 percent, but no higher, for PTSD from June 14, 2010 to June 11, 2013, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board finds that the VA has satisfied its duty to notify the Veteran.  The Veteran was notified in October 2005, of the information and evidence which was needed to substantiate his claims for service connection for PTSD and August 2010 for service connection for hearing loss, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. He also was provided general information pertaining to VA's assignment of disability ratings and effective dates. Therefore, as the VCAA does not require any notification for downstream initial ratings claims, the VA has satisfied its duty to notify.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, and post-service treatment records.

In addition, the Veteran underwent VA psychiatric examinations in May 2009 and June 2010. The Veteran also underwent audiological examinations in October 2010, June 2013, and April 2016. These examinations are of record. 

Also of record and considered in connection with the appeal is the transcript of the February 2009 Board hearing from an appeal of the RO's denial of service connection for PTSD and the August 2011 Board hearing, which relates to the appeal of the Veteran's initial ratings for PTSD and bilateral hearing loss. The Board finds that these hearings were legally sufficient. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues of entitlement to a higher initial disability rating for PTSD and bilateral hearing loss. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Initial Rating Increase PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the appellant's favor. 38 C.F.R. § 4.3. 

When an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, VA has a duty to consider the possibility of assigning staged ratings during the period beginning with the effective date of service connection. Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the general rating formula for mental disorders. See 38 C.F.R. § 4.130, DC 9411 (2016). A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443. The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment. Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. The Court further held that, assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating. See id. at 118. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994). 
A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).
A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., at times, speech is illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed man avoids his friends, neglects his family, and is unable to work; a child frequently beats up other children, is defiant at home, and is failing at school). See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board, the DSM-IV is still applicable to his claim.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126 (a).

The Veteran was service-connected for PTSD rated at 50 percent effective September 26, 2005. 

Post-service VA treatment records note that in August 2005, the Veteran reported that he was hypervigilant, had difficulty sleeping, was uncomfortable around people, and edgy in stores. The Veteran reported that he was unemployed since March 2005. Later in August 2005 VA treatment records note that the Veteran was relatively neat and clean, had very little eye contact with minimal inflection, low voice volume, and vague noncommittal statements. The records note that the Veteran appeared to have some depression and the Veteran reported elevated anxiety. Later in August 2005, the Veteran reported was terrified in Vietnam. The Veteran stated he felt useless and that he never had a steady income with numerous short-term jobs. The treatment records note that the Veteran appeared more subdued than depressed. The Veteran reported no thoughts or intent of self-harm and appeared to have a positive relationship with his spouse. In September 2005, the VA treatment records note that the Veteran was a loner, had very low trust others with high anxiety. In October 2005, the VA treatment records note that the Veteran remained withdrawn, isolated, and extremely guarded. 

In September 2005, the Veteran's private psychiatrist provided an evaluation of the Veteran. The Veteran reported that the Veteran had severe insomnia, flashbacks, increasing anxiety and irritability with poor impulse control, chronic depression with loss of interest, lack of energy, some suicidal thoughts, avoidance of people, and inability to hold a job. The private psychiatrist reported that the Veteran's speech was vague and hesitant. The private psychiatrist stated that the Veteran was extremely anxious, irritable, and depressed. The private psychiatrist stated that had a definite impairment of concentration and attention span, with poor impulse control. The private psychiatrist opined that the Veteran's PTSD was chronic and severe. He further opined that the Veteran was totally disabled reasoning that the Veteran was unable to establish effective relationships, had chronic depression with suicidal thoughts, had difficulty in adapting to stressful circumstances including work or work like settings, and very poor impulse control. 

VA primary care treatment records in December 2006 note that the Veteran admitted feeling depressed and had terminal insomnia, but denied suicidal or homicidal ideations. In a January 2007 VA mental health evaluation, the Veteran reported irritable and sad moods, low energy and fatigue, and relationship problems. In a February 2007 VA mental health evaluation, the Veteran was appropriately dressed and groomed with fair hygiene, cognitively intact, partially cooperative, and vague. During the evaluation the Veteran did not maintain eye contact and was minimally verbal. The Veteran stated he was anxious, nervous and frustrated. The Veteran denied substance abuse. The VA psychiatrist found that the Veteran had an anxiety disorder. In April 2007 VA treatment records, the Veteran stated he felt anxious and depressed, but was unable to describe how it affected his life. The Veteran stated that he watched TV, used the computer, and mowed the lawn. The Veteran stated did not get out much and that his relationship with his wife was going well. In an April 2007 mental health note the Veteran reported being anxious, depressed, and not sleeping well. In May 2009, VA treatment records note the Veteran had severe depression. The Veteran had severe symptoms of changes in sleep pattern. The Veteran had moderate symptoms of self-dislike, self-criticalness, agitation, loss of interest, indecisiveness, worthlessness, and irritability. The Veteran had mild symptoms of sadness, pessimism, loss of pleasures, punishment feelings, suicidal thoughts, crying, loss of energy, changes in appetite, difficulty of concentration, fatigue, and loss of interest in sex. 

In May 2009, the Veteran underwent a VA psychiatric examination. The examiner found that the Veteran's general appearance was clean and casually dressed. The Veteran's psychomotor activity was fatigued and tense. His speech was hesitant but coherent. The Veteran was suspicious toward the examiner, with a flat affect and his mood was anxious and depressed.  The Veteran had sleep impairment, which impaired his daily activity, making him feel tired and sluggish in the daytime. The Veteran stated he had auditory and visual hallucinations but they were not persistent. The Veteran reported that he was easily angered and that he hit walls. The Veteran stated he had some obsessive or ritualistic behaviors of checking doors and windows to see if they were locked. The Veteran stated he had three or four panic attacks per month. The Veteran stated he had homicidal and suicidal thoughts, but these were passive with no intent or plain. The Veteran had fair impulse control. The Veteran's remote memory and intermediate memory was normal, but his recent memory was mildly impaired. The Veteran's PTSD symptoms included persistent re-experiencing traumatic event, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, difficulty falling asleep, irritability or outburst of angry, difficulty concentrating, hypervigilance, and exaggerated startle response. The examiner stated that the disturbances caused clinically significant distress or impairment in social occupational or other important areas of functioning. 

The May 2009 examiner opined that there is not total occupational and social impairment due to his PTSD signs and symptoms. The examiner opined that the Veteran's PTSD signs and symptoms did not result in deficiencies in judgment, thinking, family life, work, mood, or school. The examiner did state the Veteran's PTSD symptoms reduce the Veteran's reliability and productivity. The examiner reasoned that the Veteran's lack of job consistency was related to PTSD and subsequent depression. The examiner also found that the Veteran had family discord due to anger, difficulty in showing loving feelings, and the Veteran's mood was depressed with anger and panic attacks. The examiner stated that the Veteran had passive suicidal ideation related to feelings of guilt as he reflected back on life not working to support family consistently, paranoid ideations, and lack of social relationships. The examiner found the Veteran had a GAF score of 55. 

On June 14, 2010, the Veteran underwent a VA contract psychiatric examination. The Veteran reported symptoms of flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems concentrating, difficulty with his memory, easily started, avoiding activities, irritability, anger, inability to remember important aspects, intense physical reaction, sense of limited future, guilt, and difficulty trusting people. The Veteran reported that it would take him 30 minutes to fall asleep, and that he woke up constantly, slept for three hours, had nightmares three nights a week, and would wake up tired. The Veteran stated that he had panic attacks more than once a week. The examiner stated that the Veteran did not have a history of violent behavior or suicide attempts. The Veteran reported a good relationship with his wife, but poor relationship with his children. The examiner stated that since the Veteran developed his mental condition there had been major changes in his daily activities, including quick temper, no patience, and difficulty completing tasks due to frustration and irritation. The examiner stated that there had been major social function changes since he developed his mental condition. The Veteran reported all these changes occurred in the past year. 

The examiner of the private June 2010 examination found that the Veteran was a reliable historian. The examiner stated the Veteran's orientation was within normal limits, with appropriate appearance and hygiene. The examiner found the Veteran maintained good eye contact. During the examination the Veteran displayed a disturbance of motivation and mood. The Veteran displayed normal concentration, with no obsessive compulsive behavior. The examiner found that the Veteran did not have slowness of thought or appear confused. The Veteran demonstrated normal abstract thinking and did not have impaired judgment. His memory was within normal limits. The Veteran did not have suicidal or homicidal ideations. The examiner found behavioral, cognitive, social affective or somatic symptoms. The examiner stated that the Veteran no longer had friends and the relationship with his son was poor. The examiner found the Veteran had severe issues with occupational, personal relationships, psychosocial, and social environments, with a GAF score of 42. The examiner opined that the Veteran occasionally had some interference in performing activities of daily living because his tasks overwhelmed him. The examiner opined that the Veteran had difficulty establishing and maintaining effective work/school and social relationships. The examiner further opined he had difficulty maintaining effective family role. Finally, the examiner stated that the Veteran's prognosis for his psychiatric condition was poor. 

In June 2010, the Veteran submitted evidence of his work history from 1970 until 2005. The Veteran submission demonstrates that the Veteran held thirty-four jobs, none of which lasted longer than one year.

In February 2009, the Veteran testified at a Board hearing. The Veteran stated that he could not stand being around crowds, that he became anxious and depressed. The Veteran stated he slept two to four hours a night, and would wake up with night sweats or bad dreams causing him to be irritable. He stated he had trouble with flashbacks. The Veteran stated he had trouble going to church or Walmart, often staying in the car while his wife would go in. He stated he had mood swings, at times he would yell and kick the wall. The Veteran stated that he had twenty-five to thirty jobs. The jobs would last anywhere from a day or two to six months, mostly six months. He stated he usually ended up quitting because of the people or because he was "climbing up the walls by the time [he had] been there six months." He stated he had a great relationship with his wife. He stated he stopped counseling because he could not stand the stress of it. 

The Veteran's wife testified at the February 2009 Board hearing. The Veteran's wife testified that the Veteran woke up soaked with sweat. She testified that she woke up to him kicking a wall and that the Veteran would say "they were getting me again." The Veteran's wife stated that Veteran could only work for about six months and that his nerves were shot. She stated that for thirty-eight years the Veteran has just not been able to keep a job. 

In August 2011, the Veteran also testified at a Board hearing. The Veteran testified that since he left service, in 1970, he had more than thirty-four jobs. The Veteran stated that the longest he held a job was a little over a year. He stated that he left his last job in June 2010 due to the pressure, stress and irritability of people and the races of his co-workers. The Veteran stated that before he went to work he would be irritable and dreaded having to go to work. The Veteran stated that he had difficulty concentrating and seeing a job through to its end. The Veteran stated that since he left service he had difficulty sleeping, only getting a few hours a sleep a night. He stated he had bad dreams two to three times a week. The Veteran stated that the Board hearing caused more irritation, dread, and made him more upset. The Veteran stated that his nerves caused his stomach to be upset, including while he testified. The Veteran stated he became stressed when he left home, and only leaves his home once a week. The Veteran stated that crowds caused him to be stressed and irritable, which caused him to panic. The Veteran testified that he did not have any hobbies. He stated he had varied outbursts of anger, either two or three times a month or three or four times a week. He stated that he would become verbally abusive toward his wife and he would start kicking objects to release his anger. The Veteran stated that he felt helpless, hopeless, and useless. He also had anxiety or panic attacks when he was under stress or around too many people. The Veteran stated that he tended to be very sensitive when people approach him from behind. The Veteran stated he had mood swings. He said that stress caused the mood swings, which brought out angry, frustration, and depression. The Veteran testified that he had one friend, but he had not seen him for three years. The Veteran stated that he had two adult sons, but he had little contact with them. The Veteran stated that he had taken medication for PTSD; however the medication did not make a noticeable difference.  

The Veteran's wife also testified at the August 2011 Board hearing. She testified that before the Veteran's military service he was people-oriented, was in charge of a church service, and held ball games. The Veteran's wife stated that since the Veteran left service he no longer held ball games and did not associate with people. She stated the Veteran does not make eye contact with anyone including her. She testified that the Veteran had nightmares, which made him more agitated during the day. The Veteran's wife stated that the pending Board hearing had caused the Veteran to be more stressed, irritated, and agitated. She stated the Veteran did not have any friends, and had no relationships other than with her. She stated that storms made his symptoms worse. The Veteran's wife stated that she felt the Veteran was getting worse. She stated he had nightmares more often and that the Veteran had become more verbal toward her. She stated he had an incident at a restaurant where he refused to sit a table because it was located at the center of the restaurant. She testified that after going to an Asian restaurant he had to leave right when they sat down and that the Veteran had a nightmare with a lot of jerking in his sleep. The Veteran's wife stated she felt that the Veteran was suffering from a flashback to Vietnam. The Veteran's wife also stated she observed that the Veteran had difficulty with stress and pressure of his jobs. She stated that he was never fired from a job, but she could tell after three or four months the Veteran would feel the pressure building up at work. She stated that the Veteran spent most of his time on their property, did not have contact with people, take no phone calls, and that he was a loner. She stated that while at home the Veteran stayed on task, he would help her by washing the dishes.

The Board finds a 100 percent rating is not warranted at any time prior to June 12, 2013. In that regard, the Veteran has not demonstrated any of the symptoms listed under those criteria. His ability to communicate has been determined to be on an adequate level on examination, there has not been a finding of persistent delusions or hallucinations, or grossly inappropriate behavior. There has been no indication of persistent danger of hurting self or others. He had a good relationship with his wife. He has been shown to live independently and care for his needs, thus intermittent inability to perform activities of daily living has not been shown. Lastly, there has not been any finding of disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as related to his PTSD. Accordingly, a 100 percent rating is not warranted prior to June 12, 2013.

The weight of the evidence indicates that the Veteran is entitled to a 70 percent disability rating for a PTSD from June 14, 2010 to June 11, 2013.  

The Board notes that VA treatment records, examinations, and the testimony of the Veteran and his wife demonstrate that the Veteran has manifested symptoms throughout the period on appeal including difficulty maintaining relationships and employment. The testimony of the Veteran and his wife further reinforce the Veteran's symptoms cause difficulties in relationships and employment. The June 2010 VA examination found the Veteran had a GAF score of 42 indicating serious symptoms; serious impairment in social, occupational, or school functioning. The examiner found that since the Veteran developed his mental condition there have been major changes in his daily activities, including quick temper, no patience, and difficulty completing tasks due to frustration and irritation. The examiner stated that there had been major social function changes since he developed his mental condition. The Board finds that the first evidence of Veteran occupational and social impairment with deficiencies in most areas was demonstrated in the June 14, 2010 VA examination. Therefore, the Board finds that between June 14, 2010 and June 11, 2013 the Veteran is entitled to a 70 percent disability rating for his service-connected PTSD.  

The weight of the evidence indicates that the Veteran is entitled to a 50 percent disability rating for PTSD prior to June 14, 2010. The May 2009 VA examiner found that the Veteran had a GAF score of 55, indicating moderate psychiatric symptoms. The May 2009 examiner opined that the Veteran's PTSD symptoms reduced the Veteran's reliability and productivity. The Veteran's demonstrated mild memory issues, depression, panic attacks about once a week, anger, some passive suicidal ideations, and difficulty with social relationships. Therefore, before June 14, 2010 the Veteran's disability rating of 50 percent contemplates the demonstrated symptomatology. 

The Board notes that in September 2005, the Veteran's private psychiatrist opined that the Veteran was totally disabled due to his PTSD. However, the Veteran while the Veteran stated he was not employed when he had this examination, the Veteran was subsequently employed. The Veteran was able to maintain a relationship with his wife. VA treatment records demonstrate that before June 14, 2010 the Veteran had significant symptoms but did not indicate suicidal or homicidal ideations, did not neglect his hygiene or personal appearance, participated in activities such as mowing the lawn and doing dishes. VA medical records also noted that the Veteran was more subdued than depressed, and the only symptom that was noted to be severe was his insomnia. Therefore, the Board finds that the Veteran did not have occupational and social impairment with deficiencies most areas. Thus the Board finds that a 70 percent disability rating before June 14, 2010 would be inappropriate and is not supported by the overall record. 

III. Compensable Rating for Bilateral Hearing Loss

Service connection for right ear hearing loss was established in a June 2010 rating decision, at which time the RO assigned a noncompensable rating pursuant 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100, effective April 22, 2013. Service connection for left ear hearing loss was established in a November 2010 rating decision, at which time the RO assigned a noncompensable rating pursuant 38 C.F.R. § 4.85, DC 6100, effective July 22, 2010. 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz). 38 C.F.R. § 4.85, DC 6100. To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters. Id. Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear. Id

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a) (2016). Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher level. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (b) (2016).

The October 2010 VA examination yielded test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hz of 10, 30, 25, and 35 decibels, respectively for an average of 25 decibels. Test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 10, 20, 50, and 55 decibels respectively for an average of 33.75 decibels. Speech audiometry test results revealed speech recognition ability of 92 percent in the left ear and 96 percent in the right ear.

The results show that the Veteran does not have exceptional hearing impairment in the right or left ear. Therefore, application of 38 C.F.R. § 4.85 Table VI to the October 2010 measurements results in assignment of Roman Numeral I for both ears.

By intersecting row I (Better Ear) with column I (Poorer Ear) on Table VII of 38 C.F.R. § 4.85 a 0 percent rating is derived from the October 2010 hearing examination. 

The June 2013 VA examination yielded test results of puretone thresholds in the left ear at 1000, 2000, 3000,  and 4000 Hz of 15, 30, 55, and 55 decibels, respectively for an average of 39 decibels. Test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 15, 35, 35, and 40 decibels respectively for an average of 31 decibels. Speech audiometry test results revealed speech recognition ability of 100 percent in the left ear and 100 percent in the right ear.

The results show that the Veteran does not have exceptional hearing impairment in the right or left ear. Therefore, application of 38 C.F.R. § 4.85 Table VI to the June 2013 measurements results in assignment of Roman Numeral I for both ears.

By intersecting row I (Better Ear) with column I (Poorer Ear) on Table VII of 38 C.F.R. § 4.85 a zero percent rating is derived from the June 2013 hearing examination. 

The April 2016 VA examination yielded test results of puretone thresholds in the left ear at 1000, 2000, 3000,  and 4000 Hz of 10, 15, 55, and 55 decibels, respectively for an average of 34 decibels. Test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hz of 0, 25, 25, and 25 decibels respectively for an average of 19 decibels. Speech audiometry test results revealed speech recognition ability of 100 percent in the left ear and 98 percent in the right ear.

The results show that the Veteran does not have exceptional hearing impairment in the right or left ear. Therefore, application of 38 C.F.R. § 4.85 Table VI to the April 2016 measurements results in assignment of Roman Numeral I for both ears.

By intersecting row I (Better Ear) with column I (Poorer Ear) on Table VII of 38 C.F.R. § 4.85 a zero percent rating is derived from the April 2016 hearing examination. 

As noted, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455. Here, the November 2010 examiner found that the Veteran's bilateral hearing loss had an impact on his ordinary life, with the Veteran having difficulty understanding phone conversations, verbal commands, and difficulty to hear and understand the television. The June 2013 examiner found that Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work. In April 2016 examination, the Veteran reported some hearing loss, but the  examiner found that the Veteran's hearing loss did not impact ordinary conditions of daily life.  

The Veteran testified in a Board hearing in August 2011. The Veteran stated that he had to turn up the television because of his hearing loss. The Veteran's wife also testified at the August 2011 Board hearing. She stated that she noticed that the Veteran had to turn the television up. She also testified that when she stood to the right of the Veteran he had difficulty hearing her. 

The Board has carefully considered the statements of the Veteran and his wife regarding the severity of the Veteran's bilateral hearing loss. The Board also acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned evaluation reflects. Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153 (a) (West 2002); 38 C.F.R. § 3.303 (a) (2016); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal. The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The evidence of record does not support the assignment of a staged disability rating. Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. See Hart v. Mansfield, 21 Vet. App. 505 (2007). All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. After a careful review of the record, the Board can find no credible and competent evidence to support a finding that the Veteran's bilateral hearing loss was more or less severe than is otherwise discussed above.

IV. Other Considerations 

The Board has also considered whether the Veteran's bilateral hearing loss and/or PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

As described above, the severity of the Veteran's bilateral hearing loss is encompassed within the assigned rating criteria under DC 6100. See Doucette v. Shulkin, 28 Vet. App. 366 (20107) (holding " that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). The Veteran's PTSD is encompassed in DC 9411. The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate for both hearing loss and PTSD. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

An initial rating in excess of 50 percent for PTSD from September 26, 2005 to June 13, 2010, is denied.

An initial rating of 70 percent for PTSD from June 14, 2010 to June 11, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a compensable rating for bilateral hearing loss disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


